Dismissed and Memorandum Opinion filed February 21, 2008







 
Dismissed
and Memorandum Opinion filed February 21, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00716-CV
____________
 
VALENTIN ESTRADA MEDINA,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
County Court
Colorado County,
Texas
Trial Court Cause No.
07-4803
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed May 24, 2007.  On February 12, 2008, the
parties filed an agreed motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed February 21, 2008.
Panel consists of Justices Yates,
Guzman, and Brown.